Citation Nr: 1109868	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-32 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 27, 1960 to November 2, 1960.  He had additional service in the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which declined to reopen the Veteran's July 2005 claim for entitlement to service connection for bilateral hearing loss.  The RO, in a February 2009 rating decision, also denied the Veteran's April 2008 claim for entitlement to service connection for PTSD.

In December 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (Video Conference hearing).  A copy of the hearing transcript has been associated with the record.

The Board considers the Veteran's claim for service connection for PTSD as encompassing all psychiatric disorders with which the Veteran has been diagnosed, pursuant to the decision of the Court in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In December 1981, the RO denied the Veteran's claim for entitlement to service connection for hearing loss of the left ear when he failed to furnish requested evidence.  The Veteran did not file a notice of disagreement (NOD) within one year of that decision.

2.  In a September 2001 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hearing loss of the right ear, and declined to reopen his claim for entitlement to service connection for hearing loss of the left ear (previously considered as nerve deafness of the left ear).  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a NOD within one year of the rating decision.  This constitutes the last prior final decision as to the Veteran's claim for service connection for hearing loss in his right ear.

3.  In a July 2004 rating decision, the RO again declined to reopen the Veteran's claim for entitlement to service connection for hearing loss of the left ear (previously considered as nerve deafness of the left ear).  The Veteran was notified of the decision and of his appellate rights.  However, the Veteran failed to file a NOD within one year of the rating decision.  This constitutes the last prior final decision as to the Veteran's claim for service connection for hearing loss in his left ear.

4.  The evidence associated with the claims file subsequent to the September 2001 and July 2004 rating decisions is new, and, when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The December 1981 decision denying the Veteran's claim for service connection for hearing loss of the left ear is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  The September 2001 rating decision denying the Veteran's claim for service connection for hearing loss of the right ear, and declining to reopen his claim for entitlement to service connection for hearing loss of the left ear (previously considered as nerve deafness of the left ear), is also final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3.  The July 2004 rating decision declining to reopen the Veteran's claim for entitlement to service connection for hearing loss of the left ear (previously considered as nerve deafness of the left ear), is also final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

4.  The evidence associated with the claims file subsequent to the September 2001 and July 2004 rating decisions is new and material, and the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated September 1992, July 2001, May 2004, August 2005, and September 2005, provided to the Veteran before the March 2006 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was needed to establish his claims, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claims.

The duty to notify provisions of the statute and implementing regulations also apply to claims to reopen based on new and material evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letters provided to the Veteran in conjunction with this claim have not informed him of the reason why his claim had been denied.  However, the Veteran is not prejudiced thereby, because the Board is granting the Veteran's request to reopen the claim.

During the pendency of this appeal, the Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in May 2006.  In this regard, after initially providing VA notice, followed by subsequent Dingess notice in May 2006, the RO readjudicated the claim in a statement of the case in October 2007.  Thus, the timing defect in the notice has been rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  In addition, the Veteran has never alleged how a timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  Shinseki v. Sanders and Simmons, 129 S. Ct. 1696 (2009).

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's available service personnel records, service treatment records, VA treatment records, and private treatment records have been obtained.

The Board has also obtained the Veteran's Social Security Administration (SSA) records, notwithstanding the fact that they include no indication that he ever received SSA benefits for hearing loss.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Analysis:  Whether New and Material has been Received to Reopen a Claim for Service Connection for Bilateral Hearing Loss

The RO first denied service connection for hearing loss of the left ear in December 1981, and the basis of the denial was that the Veteran had failed to furnish requested evidence.  The Veteran did not submit a NOD in response to that decision.  Therefore, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

The RO first denied service connection for hearing loss of the right ear in September 2001, and the basis of the denial was that there is no evidence showing a hearing loss during his period of ACDUTRA from August 27, 1960 to November 2, 1960.  The Veteran did not submit a NOD in response to the September 2001 rating decision.  Therefore, the September 2001 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  The September 2001 rating decision constitutes the only-and therefore, last-prior final decision as to the Veteran's claim for service connection for hearing loss in his right ear.

The RO again declined to reopen the Veteran's claim for entitlement to service connection for hearing loss of the left ear (previously considered as nerve deafness of the left ear) in a July 2004 rating decision, and the basis of the denial was that the evidence of record was not new and material.  The Veteran did not submit a NOD in response to the July 2004 rating decision.  Therefore, the July 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.  The July 2004 rating decision constitutes the last prior final decision as to the Veteran's claim for service connection for hearing loss in his left ear.

Notwithstanding the fact that the Veteran submitted his claim for service connection for bilateral hearing loss in July 2005, within one year of the July 2004 rating decision that denied his request to reopen his claim for service connection for hearing loss of the left ear (previously considered as nerve deafness of the left ear), the Board finds that the RO properly construed the July 2005 letter as a new claim rather than as a NOD.  First, the Veteran's July 2005 letter did not express dissatisfaction or disagreement with the July 2004 rating decision, or a desire to contest the result thereof.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309, 1313-14 (Fed.Cir.2002) (upholding VA regulation 38 CFR § 20.201 that requires that an NOD must express "a desire for appellate review.")  Second, the July 2005 letter expressly cited problems with both ears, whereas the July 2004 rating decision was limited to a claim for hearing loss of his left ear.

In July 2005, the Veteran asked to reopen his claim for service connection for bilateral hearing loss and the RO, in a March 2006 rating decision, the subject of this appeal, declined to reopen the claim.  The RO again declined to reopen the claim in an October 2007 statement of the case and a July 2010 supplemental statement of the case, finding that the Veteran did not submit new evidence that was material to his claim.

The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO should be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.

The evidence of record at the time of the September 2001 rating decision, the last prior final denial of the claim for hearing loss of the right ear, included the Veteran's service treatment records.  In a Report of Medical History dated July 1960, the Veteran checked a box indicating that he had ear trouble, and the clinician noted that the Veteran had no disability as a result.  In a July 1960 Report of Medical Examination, a clinician found that the Veteran had signs of recent otitis media (inflammation of the middle ear, or a middle ear infection) on the left.  In a Report of Medical History dated November 1960, the Veteran checked a box indicating that he had ear trouble, and the clinician noted that the Veteran had a diagnosis of otitis externa (inflammation of the outer ear and ear canal) in 1959.  In a November 1960 Report of Medical Examination, a clinician found that the Veteran had normal ears and eardrums on clinical evaluation.  An August 1961 service treatment record shows that the Veteran was diagnosed with an "Infection of the external auditory meatus, diffuse, organism unknown," and that this had occurred in the line of duty (LD).  The Veteran again checked a box indicating that he had "ear, nose, or throat trouble" in a Report of Medical History dated May 1964, and in a May 1964 Report of Medical Examination, a clinician found that the Veteran had "swelling of the ears."  The evidence of record at the time of the September 2001 rating decision also included a VA examination dated August 1992, and multiple post-service private treatment records-dated December 1992 through November 1999-in which clinicians diagnosed hearing loss.

The evidence of record at the time of the July 2004 rating decision, the last prior final denial of the claim for hearing loss of the left ear, included the records noted in the preceding paragraph, as well as service personnel records, and private treatment records dated January 1993, September 2003, and October 2003.

In determining whether new and material evidence has been submitted, it is necessary to consider all evidence since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Since the September 2001 and July 2004 rating decisions, the Veteran has submitted additional private treatment records dated January 2004 through November 2008.  Furthermore, at his December 2010 Board hearing, the Veteran reported that he had participated in a firing range exercise "for record" during service.  Id. at p. 3.  He stated that this exercise took place during ACDUTRA.  Id. at pp. 6, 14.  The Veteran stated that after all participants had been ordered to cease fire, "the fellow next to me busted off a couple rounds."  Id. at p. 3.  The Veteran reported that he was not hit by the rounds; rather, he claims to have been affected by the noise.  Id. at p. 12.  He stated that his ears bled as a result of the shooting.  Id. at p. 4.  He further stated that he was unconscious for two days after the shooting.  Id. at p. 4.  The Veteran noted that he was hospitalized for 8 days as a result of the incident.  Id. at pp. 3-4.  The Veteran asserted that a physician has provided him with an opinion that his hearing loss is due to the blast from the shooting in 1960.  Id. at p. 18.

As noted above, the Board must presume the credibility of all new and material evidence, including lay statements.  Fortuck, 17 Vet. App. 173, 179 (2003); Justus, 3 Vet. App. 510, 513 (1992).  If credible, the aforementioned statements would tend to show that the Veteran's bilateral hearing loss was incurred in service.

Consequently, the Board finds that the evidence associated with the claims file subsequent to the September 2001 and July 2004 rating decisions was not previously submitted to agency decisionmakers, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate a claim for service connection for bilateral hearing loss.

Because the additional evidence relates to an unestablished fact that is necessary to substantiate his claim for service connection for bilateral hearing loss, the Board finds that the evidence associated with the claims file subsequent to the September 2001 and July 2004 rating decisions is new and material, and a previously denied claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received, and a previously denied claim for service connection for bilateral hearing loss is reopened.  To this extent, the appeal is granted.


REMAND

Additional development is needed prior to further consideration of the Veteran's claims for entitlement to service connection for bilateral hearing loss and PTSD.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

On remand, the RO should ask the Veteran to identify all health care providers that have treated him for hearing loss and PTSD, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from November 2008 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

With respect to the issue of entitlement to service connection for bilateral hearing loss, the information and evidence of record contains multiple diagnoses of hearing loss from private clinicians.  Furthermore, the Veteran's service treatment records indicate a diagnosis of otitis media in July 1960, and a diagnosis of an "Infection of the external auditory meatus, diffuse, organism unknown," in August 1961.  Additionally, the Veteran has provided competent lay evidence at his December 2010 Board hearing that his current hearing loss is attributable to the incident on the firing range during service.

On remand, the Veteran should be scheduled for an examination to determine the extent and etiology of his claimed bilateral hearing loss.  The examiner should review the Veteran's claims file, and note this review in the report.  For the right and left ears, separately, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's hearing loss, if any, was caused or aggravated during or as a result of his ACDUTRA.  The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

In light of the fact that the RO declined to reopen the Veteran's claim, the Veteran must be provided with the current laws and regulations pertaining to his claim for entitlement to service connection for bilateral hearing loss, to include the applicable threshold for recognizable hearing loss.  38 C.F.R. § 3.385 (2010).

With respect to the issue of entitlement to service connection for PTSD, the information and evidence of record contains multiple competent diagnoses of PTSD by VA and private clinicians.  Additionally, the Veteran has provided competent lay evidence at his December 2010 Board hearing that he suffered an event during ACDUTRA in which he was knocked unconscious and hospitalized as a result of a fellow servicemember firing his weapon in the immediate vicinity of the Veteran after having been ordered to cease fire.  The Veteran has also submitted two statements from fellow servicemembers, dated March 2006 and May 2006, supporting the Veteran's account that this incident took place; one fellow servicemember notes that he was an eyewitness to the incident.  Lastly, the information and evidence of record indicates that the claimed disability or symptoms may be associated with the established event.  In letters dated April 2008 and November 2008, a private physician, C.T. Nevels, M.D., opined that "I suspect from a review of [the Veteran's] records, that he suffered a concussive event while at Fort Campbell which has complicated his post-traumatic stress disorder and the opportunities for him to recover from it."  Consequently, a VA examination is required.

On remand, the Veteran should be scheduled for an examination to determine the extent and etiology of his psychiatric disorder(s), including PTSD.  The examiner should review the Veteran's claims file, and note this review in the report.

The examiner should be aware of the fact that the Veteran checked boxes indicating that he did not have, and had never had, "frequent trouble sleeping," "frequent or terrifying nightmares," "depression or excessive worry," or "nervous trouble of any sort" on his Reports of Medical History dated July 1960, November 1960, and May 1964.  The examiner should also be aware of the fact that in-service clinicians found that the Veteran was psychiatrically normal on clinical evaluation in Reports of Medical Examination dated July 1960, November 1960, and May 1964.

The examiner should also review the Veteran's records showing that he reported the firing exercise stressor to VA clinicians in November 2006, December 2006, February 2007, and October 2007.  The examiner should also review the Veteran's VA treatment records showing that he described the following non-service-related stressors:  having to physically defend himself from his father, who was convicted of killing two people and had spent time incarcerated (December 2006); the Veteran's history of a drug-induced psychotic episode and alcohol dependence (December 2006); the death of his mother when he was six days old (March 2007, March 2008); his wife's hospitalization for diabetes (March 2007); the deaths of two of his friends in a fire at their home, which triggered vivid memories, flashbacks, and nightmares of the Veteran's own truck driving accident 25 years earlier (March 2007); a serious altercation with his son-in-law regarding his treatment of the Veteran's daughter (May 2007); the death of another friend, a tour bus driver, in a motor vehicle accident (May 2007); an incident in which two young men from his neighborhood whom he trusted killed a man (August 2007); the incurrence of severe panic attacks from wearing a seat belt, because it reminds him of an incident in which he witnessed someone trapped in his vehicle by a seat belt (October 2007, March 2008); and the seriously ill health of one of his cousins, and the recent death of another cousin (November 2007).  The examiner should also review the multiple records in which VA clinicians noted that the Veteran's "mood disorder [is] due to [his] medical condition."

For each diagnosed psychiatric disorder, the VA examiner should provide an opinion as to whether it is at least as likely as not that it was caused or aggravated during or as a result of his alleged stressor on the firing range during ACDUTRA.  The examiner should also determine whether he or she finds the Veteran to be credible in his description of that alleged stressor.

The VA examiner should comment on Dr. Nevels's etiological opinions, dated April 2008 and November 2008.  If the VA examiner disagrees with his conclusion that the Veteran's PTSD was "complicated" by the alleged stressor on the firing range during ACDUTRA, he or she should state the reason(s) why.

Likewise, the VA examiner should comment on the etiological opinion of J. Webb, CRNP, CDE, and F.G. Gillis, M.D., dated August 2005, that the Veteran "is presently suffering Depression and withdrawal from society due to [his] hearing loss."  If the VA examiner disagrees with this conclusion, he or she should state the reason(s) why.

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health care providers that have treated him for bilateral hearing loss and PTSD, and attempt to obtain records from each health care provider he identifies that might have available records, if not already in the claims file.  In particular, obtain the records, if any, from November 2008 to the present.  If records are unavailable and future attempts to retrieve the records are futile, please have the health care provider(s) so indicate.

2.  Schedule the Veteran for a VA audiological examination by an appropriate specialist to determine the etiology of his bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records.  If the Veteran is found to currently have hearing loss by VA standards pursuant to 38 C.F.R. § 3.385 (2010), the examiner should comment as to the likelihood (likely, unlikely, or at least as likely as not) any hearing loss of the left or right ear is causally or etiologically related to his exposure to artillery noise during service, or is otherwise related to service.  

The examiner should provide a rationale for all opinion(s) expressed.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

3.  Schedule the Veteran for a VA psychiatric examination, by a psychiatrist or other appropriate specialist.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examiner must indicate whether such review was accomplished.

The examiner should also be aware of the absence of psychiatric complaints, diagnoses, and treatment during service, as recorded in his service treatment records, as well as the multiple non-service-related stressors present in his VA treatment records.  These are detailed in this remand at pp. 12-13.

The examiner is asked to respond to the following:

a.  For each diagnosed psychiatric disorder, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability, or greater) that it was caused or aggravated during or as a result of his alleged stressor on the firing range during ACDUTRA.

b.  The examiner should determine whether he or she finds the Veteran to be credible in his description of that alleged stressor, and explain why or why not.

c.  The examiner should comment on Dr. Nevels's etiological opinions, dated April 2008 and November 2008.  If the VA examiner disagrees with his conclusion that the Veteran's PTSD was "complicated" by the alleged stressor on the firing range during ACDUTRA, he or she should state the reason(s) why.

d.  The examiner should comment on the etiological opinion of J. Webb, CRNP, CDE, and F.G. Gillis, M.D., dated August 2005, that the Veteran "is presently suffering Depression and withdrawal from society due to [his] hearing loss."  If the VA examiner disagrees with this conclusion, he or she should state the reason(s) why.

The examiner should provide a rationale for all opinions.  If the examiner is unable to provide an opinion, he or she should state the reason(s) why.

4.  After completion of the above, the AOJ should readjudicate the claims.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


